     Case 2:20-cv-10140-DSF-PVC Document 23 Filed 12/29/20 Page 1 of 3 Page ID #:87



 1    Matthew J. Norris (SBN 257505)
 2    NORRIS LAW GROUP, P.C.
      10940 Wilshire Boulevard, Suite 1600
 3    Los Angeles, California 90024
 4    Telephone: (310) 443 4159
      Facsimile: (310) 443 4220
 5
      Email: mjnorris@norrislglaw.com
 6

 7
      Attorneys for Defendants Zaherali E. Sayani
      and Kherun Sayani
 8

 9
                        IN THE UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12    ANTHONY BOUYER, an individual,
                                                 Case No. 2:20-cv-10140-DSF (PVCx)
13                Plaintiff,
14
            v.
15
   JR7 WORLDWIDE INC., a California              DECLARATION OF SAYANI
16                                               DEFENDANTS’ COUNSEL
   corporation; ZAHERALI E. SAYANI,
17 an individual; KHERUN SAYANI, an
                                                 MATTHEW J. NORRIS RE: ORDER
                                                 TO SHOW CAUSE AND COURT’S
18 individual; and DOES 1-10, inclusive;         ORDER (DKT. # 22)
19                Defendants.
20

21                                               JURY TRIAL DEMANDED
22

23

24

25                        DECLARATION OF MATTHEW J. NORRIS
26          I, Matthew J. Norris, hereby declare and state as follows:
27          1.    I am over the age of 18 and my firm and I are counsel for Defendants
28    Zaherali E. Sayani and Kherun Sayani in this action. I have personal knowledge of the
                                                  -1-
                       DECL. OF MATTHEW J. NORRIS RE: ORDER TO SHOW CAUSE
                                                             Case No. 2:20-cv-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 23 Filed 12/29/20 Page 2 of 3 Page ID #:88



 1    following facts, and if called upon as a witness, I could and would testify competently as
 2    to all of the following under oath.
 3          2.      I make this Declaration in response to the Court’s Order (Dkt. # 22)
 4    requiring the same after the Joint Rule 26(f) Report (“Joint Report”) submitted by
 5    Plaintiff and my clients (the “Sayani Defendants”) was regrettably deficient.
 6          3.      Through this Declaration, as ordered, I hereby respectfully show cause
 7    why – and formally request that – neither side nor any counsel therefor be
 8    sanctioned for failing to comply with the Court’s Order Setting Scheduling
 9    Conference.
10          4.      I was personally responsible for meeting with opposing counsel to
11    fashion the Joint Report.
12          5.      I was also personally responsible for reviewing the Joint Report –
13    which was prepared by Plaintiff’s counsel – and ensuring its accuracy and
14    compliance with the Court’s Order Setting Scheduling Conference.
15          6.      Plaintiff’s counsel, per the Court’s procedures, was responsible for
16    filing the Joint Report and did so.
17          7.      The Joint Report failed to comply with the Court’s Order Setting
18    Scheduling Conference because it did not account for setting three event dates on
19    Mondays, instead setting those event dates for Tuesdays.
20          8.      I am familiar with the Central District’s procedures and should have
21    noticed this issue of the incorrect dates when ensuring the accuracy of the Joint
22    Report and its accuracy and compliance with the Court’s orders. I simply failed to
23    notice, through unintended inadvertence occasioned by nothing other than the press
24    of business before the holidays, that the Joint Report set these three events for
25    Tuesdays when they should have been set for Mondays.
26          9.      I apologize to the Court for this unintended oversight.
27          10.     Earlier today, I communicated with counsel for Plaintiff, who had
28    already identified the deficiencies in the Joint Report noted above and also
                                                   -2-
                         DECL. OF MATTHEW J. NORRIS RE: ORDER TO SHOW CAUSE
                                                           CASE NO. 2:20-CV-10140-DSF (PVCX)
     Case 2:20-cv-10140-DSF-PVC Document 23 Filed 12/29/20 Page 3 of 3 Page ID #:89



 1    submitted a corrected Joint Report for my review, with the improper dates changed.
 2          11.    I approved the filing of the revised/corrected Joint Report, authorized
 3    Plaintiff’s counsel to file it with my e-signature, and respectfully asked Plaintiff’s
 4    counsel to do so.
 5          12.    I respectfully request that neither Plaintiff, nor the Sayani Defendants,
 6    nor any counsel in this matter be assessed any sanctions for this oversight, which,
 7    upon the filing of the revised Joint Report by Plaintiff, will have been corrected. I
 8    sincerely apologize to the Court for my role in this sequence of events.
 9
10          I declare under penalty of perjury that the foregoing is true and correct.
11

12          Executed on December 29, 2020, at Santa Susana, CA.
13

14                                                          /s/Matthew J. Norris
15

16                                                          _________________________
17                                                          MATTHEW J. NORRIS
18
                                                            NORRIS LAW GROUP, P.C.
19                                                          10940 Wilshire Boulevard, Suite 1600
20
                                                            Los Angeles, California 90024
                                                            Telephone: (310) 443 4159
21                                                          Facsimile: (310) 443 4220
22                                                          Email: mjnorris@norrislglaw.com
23
                                                            Attorneys for Defendants Zaherali E.
24                                                          Sayani and Kherun Sayani
25

26

27

28

                                                    -3-
                          DECL. OF MATTHEW J. NORRIS RE: ORDER TO SHOW CAUSE
                                                            CASE NO. 2:20-CV-10140-DSF (PVCX)
